Kelly, Justice
(concurring specially).
I concur in the result and agree with the opinion of this court that when the trial court determined that the materials were not obscene that should have ended the matter. Similarly, when the opinion of this court reached the conclusion that material not obscene in and of itself does not become obscene if pandered, 1 believe we should have stopped there without attempting to decide the nonessential issue of pandering. Furthermore, I am not convinced that the trial court was in error in finding pandering. The defendant was catering to, and exploiting, the weakness of others, perhaps in a somewhat subtle way, but just as effectively and therefore just as wrongly as in the case of more blatant attempts.